The disclosure is objected to because of the following informalities:  On page 4, line 9, “e” should be replaced by --and--.  On page 8, line 30, “both” is misspelled.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Langlois et al., US 2013/0261766 A1, and Simmons, US 2003/0120183 A1.  Langlois et al. disclose a powered prosthetic hip joint (paragraphs 0066-0067) comprising sensors (paragraphs 0029, 0036, 0083, 0161, 0165, 0177-0178, 0192), hip joint actuator (abstract; paragraphs 0011-0013, 0024, 0105), means for storing and releasing energy to activate the actuator (paragraphs 0030, 0033, 0074, 0078, 0099-0100, 0120-0121, 0128, 0162), control units (paragraphs 0161, 0179), detecting possible perturbations and potential loss of balance (paragraphs 0172, 0199), and with algorithms based on adaptive oscillations (paragraphs 0077, 0164, 0172-0173, 0188-0189, 0205, 0212, 0220) activating the means for storing and releasing energy commensurate with environmental and user needs in order to recover balance by activating flexion or extension 0101, 0199-0200, 0217-0219, 0235).  Langlois et al. lack mention of an orthotic pelvis module version for controlling both hip joints, but such was well known in the art, as seen from Simmons (Figures 3 and 20; paragraphs 0369, 0538), and would have been obvious for patients requiring a powered orthotic rather than a prosthesis, with further motivation (to combine) provided by Simmons being directed to computer control of both prosthetics and orthotics with scripts that can be changed in real time.
Regarding claims 2 and 3, differences and thresholds are evaluated by Langlois et al. in real time, and calculations of averages and standard deviations in movable time windows of samples were known in the art (Simmons: paragraph 0624: continuous comparisons, differences, tolerances, sets of norms, percentage of deviations; paragraph 0599: moving averages) and would have been obvious in order to reliably ascertain a potential fall (Simmons: paragraphs 0486, 0491, 0564, 0613, 0620, 0622).  Regarding claim 4, synchronous torques of extension and flexion would have been obvious from paragraphs 0016 (synchronization, coordination), 0072 (simulation), and 0124 (gait symmetry) of Langlois et al. in order resume a natural gait pattern.  Regarding claim 7, lower limb orthotic modules with knee and ankle joints would have been immediately obvious from the Simmons drawings in order to accommodate physically impaired or weakened natural legs.  The further limitations of other dependent claims are readily apparent from the Langlois et al. passages referenced above.
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774